Exhibit 10.2

 

 

 

SUBSIDIARY GUARANTY AGREEMENT

dated as of March 28, 2014

by and among

certain Subsidiaries of

BLACKHAWK NETWORK HOLDINGS, INC.,

as Guarantors,

in favor of

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE I DEFINED TERMS

     1   

SECTION 1.1

    

Definitions.

     1   

SECTION 1.2

    

Other Definitional Provisions.

     2   

ARTICLE II GUARANTY

     2   

SECTION 2.1

    

Guaranty.

     2   

SECTION 2.2

    

Bankruptcy Limitations on Guarantors.

     2   

SECTION 2.3

    

Agreements for Contribution.

     3   

SECTION 2.4

    

Nature of Guaranty.

     5   

SECTION 2.5

    

Waivers.

     5   

SECTION 2.6

    

Modification of Loan Documents, etc.

     6   

SECTION 2.7

    

Demand by the Administrative Agent.

     7   

SECTION 2.8

    

Remedies.

     7   

SECTION 2.9

    

Benefits of Guaranty.

     7   

SECTION 2.10

    

Termination; Reinstatement.

     8   

SECTION 2.11

    

Payments.

     8   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     9   

ARTICLE IV MISCELLANEOUS

     9   

SECTION 4.1

    

Notices.

     9   

SECTION 4.2

    

Amendments, Waivers and Consents.

     9   

SECTION 4.3

    

Expenses; Indemnification; Waiver of Consequential Damages, etc.

     9   

SECTION 4.4

    

Right of Setoff.

     10   

SECTION 4.5

    

Governing Law; Jurisdiction; Venue; Service of Process.

     10   

SECTION 4.6

    

Waiver of Jury Trial.

     11   

SECTION 4.7

    

Injunctive Relief; Punitive Damages.

     11   

SECTION 4.8

    

No Waiver by Course of Conduct, Cumulative Remedies.

     11   

SECTION 4.9

    

Successors and Assigns.

     12   

SECTION 4.10

    

All Powers Coupled With Interest.

     12   

SECTION 4.11

    

Survival of Indemnities.

     12   

SECTION 4.12

    

Titles and Captions.

     12   

SECTION 4.13

    

Severability of Provisions.

     12   

SECTION 4.14

    

Counterparts.

     13   

SECTION 4.15

    

Integration.

     13   

SECTION 4.16

    

Advice of Counsel, No Strict Construction.

     13   

SECTION 4.17

    

Acknowledgements.

     13   

SECTION 4.18

    

Releases.

     13   

SECTION 4.19

    

Additional Guarantors.

     14   

SECTION 4.20

    

Secured Parties.

     14   

SECTION 4.21

    

Keepwell.

     14   

 

i



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTY AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Guaranty”), dated as of March 28, 2014, is
made by certain Subsidiaries of Blackhawk Network Holdings, Inc., a Delaware
corporation (such Subsidiaries, collectively, the “Guarantors”, and each, a
“Guarantor”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
ratable benefit of itself and the Secured Parties (as defined in the Credit
Agreement identified below).

STATEMENT OF PURPOSE

Pursuant to the terms of the Credit Agreement dated of even date herewith (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrower, the Administrative Agent, and
the financial institutions from time to time party thereto (the “Lenders”), the
Lenders have agreed to make Extensions of Credit to the Borrower upon the terms
and subject to the conditions set forth therein.

The Borrower and the Guarantors, though separate legal entities, comprise one
integrated financial enterprise, and all Extensions of Credit to the Borrower
will inure, directly or indirectly, to the benefit of each of the Guarantors.

It is a condition precedent to the obligation of the Lenders to make their
respective Extensions of Credit to the Borrower under the Credit Agreement that
the Guarantors shall have executed and delivered this Guaranty to the
Administrative Agent, for the ratable benefit of the Secured Parties.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Extensions of Credit to the Borrower
thereunder, the Guarantors hereby agree with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:

ARTICLE I

DEFINED TERMS

SECTION 1.1 Definitions. The following terms when used in this Guaranty shall
have the meanings assigned to them below:

“Additional Guarantor” means each Domestic Subsidiary of the Borrower which
hereafter becomes a Guarantor pursuant to Section 4.19 hereof and Section 9.10
of the Credit Agreement.

“Applicable Insolvency Laws” means all Applicable Laws governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. Sections 544, 547, 548 and 550
and other “avoidance” provisions of Title 11 of the United States Code, as
amended or supplemented).



--------------------------------------------------------------------------------

“Guaranteed Obligations” has the meaning set forth in Section 2.1.

SECTION 1.2 Other Definitional Provisions. Capitalized terms used and not
otherwise defined in this Guaranty, including the preambles and recitals hereof,
shall have the meanings ascribed to them in the Credit Agreement. In the event
of a conflict between capitalized terms defined herein and in the Credit
Agreement, the Credit Agreement shall control. The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Guaranty
shall refer to this Guaranty as a whole and not to any particular provision of
this Guaranty, and Section references are to this Guaranty unless otherwise
specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. Where the
context requires, terms relating to the Collateral or any part thereof, when
used in relation to a Guarantor, shall refer to such Guarantor’s Collateral or
the relevant part thereof.

ARTICLE II

GUARANTY

SECTION 2.1 Guaranty. Each Guarantor hereby, jointly and severally with the
other Guarantors, unconditionally guarantees to the Administrative Agent for the
ratable benefit of the Secured Parties, and their respective permitted
successors, endorsees, transferees and assigns, the prompt payment and
performance of all Secured Obligations of the Borrower and its Subsidiaries,
whether primary or secondary (whether by way of endorsement or otherwise),
whether now existing or hereafter arising, whether or not from time to time
reduced or extinguished (except by payment thereof) or hereafter increased or
incurred, whether enforceable or unenforceable as against the Borrower, whether
or not discharged, stayed or otherwise affected by any Applicable Insolvency Law
or proceeding thereunder, whether created directly with the Administrative Agent
or any other Secured Party or acquired by the Administrative Agent or any other
Secured Party through assignment or endorsement or otherwise, whether matured or
unmatured, whether joint or several, as and when the same become due and payable
(whether at maturity or earlier, by reason of acceleration, mandatory repayment
or otherwise), in accordance with the terms of any such instruments evidencing
any such obligations, including all renewals, extensions or modifications
thereof (all of the foregoing being hereafter collectively referred to as the
“Guaranteed Obligations”).

SECTION 2.2 Bankruptcy Limitations on Guarantors. Notwithstanding anything to
the contrary contained in Section 2.1, it is the intention of each Guarantor and
the Secured Parties that, in any proceeding involving the bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors, dissolution
or insolvency or any similar proceeding with respect to any Guarantor or its
assets, the amount of such Guarantor’s obligations with respect to the
Guaranteed Obligations (or any other obligations of such Guarantor to the
Secured Parties) shall be equal to, but not in excess of, the maximum amount
thereof not subject to avoidance or recovery by operation of Applicable
Insolvency Laws after giving effect to Section 2.3(a). To that end, but only in
the event and to the extent that after giving effect to Section 2.3(a) such
Guarantor’s obligations with respect to the Guaranteed Obligations (or any other
obligations of such Guarantor to the Secured Parties) or any payment made
pursuant to such Guaranteed Obligations (or any other obligations of such
Guarantor to the Secured Parties) would, but for the

 

2



--------------------------------------------------------------------------------

operation of the first sentence of this Section 2.2, be subject to avoidance or
recovery in any such proceeding under Applicable Insolvency Laws after giving
effect to Section 2.3(a), the amount of such Guarantor’s obligations with
respect to the Guaranteed Obligations (or any other obligations of such
Guarantor to the Secured Parties) shall be limited to the largest amount which,
after giving effect thereto, would not, under Applicable Insolvency Laws, render
such Guarantor’s obligations with respect to the Guaranteed Obligations (or any
other obligations of such Guarantor to the Secured Parties) unenforceable or
avoidable or otherwise subject to recovery under Applicable Insolvency Laws. To
the extent any payment actually made pursuant to the Guaranteed Obligations
exceeds the limitation of the first sentence of this Section 2.2 and is
otherwise subject to avoidance and recovery in any such proceeding under
Applicable Insolvency Laws, the amount subject to avoidance shall in all events
be limited to the amount by which such actual payment exceeds such limitation
and the Guaranteed Obligations as limited by the first sentence of this
Section 2.2 shall in all events remain in full force and effect and be fully
enforceable against such Guarantor. The first sentence of this Section 2.2 is
intended solely to preserve the rights of the Secured Parties hereunder against
such Guarantor in such proceeding to the maximum extent permitted by Applicable
Insolvency Laws and neither such Guarantor, the Borrower, any other Guarantor
nor any other Person shall have any right or claim under such sentence that
would not otherwise be available under Applicable Insolvency Laws in such
proceeding.

SECTION 2.3 Agreements for Contribution.

(a) The Guarantors hereby agree among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Guarantor under this Section 2.3(a) shall be
subordinate and subject in right of payment to the Guaranteed Obligations until
such time as the Guaranteed Obligations have been indefeasibly paid in full in
cash and the Commitments terminated, and none of the Guarantors shall exercise
any right or remedy under this Section 2.3(a) against any other Guarantor until
such Guaranteed Obligations have been indefeasibly paid in full in cash and the
Commitments terminated. For purposes of this Section 2.3(a), (i) “Excess
Payment” shall mean the amount paid by any Guarantor in excess of its Ratable
Share (as defined below) of any Guaranteed Obligations; (ii) “Ratable Share”
shall mean, for any Guarantor in respect of any payment of Guaranteed
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guaranteed Obligations of (A) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including probable
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of such Guarantor hereunder) to (B) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Guarantors exceeds the amount of all of the debts and liabilities
(including probable contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Guarantors hereunder) of all
of the Guarantors; provided, however, that, for purposes of calculating the
Ratable Shares of the Guarantors in respect of any payment of Guaranteed
Obligations, any Guarantor that became a Guarantor subsequent to the date of any
such payment shall be deemed to have been a Guarantor on the date of such
payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such payment; and (iii)

 

3



--------------------------------------------------------------------------------

“Contribution Share” shall mean, for any Guarantor in respect of any Excess
Payment made by any other Guarantor, the ratio (expressed as a percentage) as of
the date of such Excess Payment of (A) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including probable contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (B) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Guarantors other than the maker of such Excess Payment exceeds the amount
of all of the debts and liabilities (including probable contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of the Guarantors) of all of the Guarantors other than the maker of
such Excess Payment; provided, however, that, for purposes of calculating the
Contribution Shares of the Guarantors in respect of any Excess Payment, any
Guarantor that became a Guarantor subsequent to the date of any such Excess
Payment shall be deemed to have been a Guarantor on the date of such Excess
Payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such Excess Payment. Each of the Guarantors recognizes and acknowledges
that the rights to contribution arising hereunder shall constitute an asset in
favor of the party entitled to such contribution. This Section 2.3 shall not be
deemed to affect any right of subrogation, indemnity, reimbursement or
contribution that any Guarantor may have under Applicable Law against the
Borrower in respect of any payment of Guaranteed Obligations.

(b) No Subrogation. Notwithstanding any payment or payments by any of the
Guarantors hereunder, or any set-off or application of funds of any of the
Guarantors by the Administrative Agent or any other Secured Party, or the
receipt of any amounts by the Administrative Agent or any other Secured Party
with respect to any of the Guaranteed Obligations, none of the Guarantors shall
be entitled to be subrogated to any of the rights of the Administrative Agent or
any other Secured Party against the Borrower or the other Guarantors or against
any collateral security held by the Administrative Agent or any other Secured
Party for the payment of the Guaranteed Obligations nor shall any of the
Guarantors seek any reimbursement from the Borrower or any of the other
Guarantors in respect of payments made by such Guarantor in connection with the
Guaranteed Obligations, until all amounts owing to the Administrative Agent and
the Secured Parties on account of the Guaranteed Obligations are indefeasibly
paid in full in cash and the Commitments are terminated. If any amount shall be
paid to any Guarantor on account of such subrogation rights at any time when all
of the Guaranteed Obligations shall not have been indefeasibly paid in full,
such amount shall be held by such Guarantor in trust for the Administrative
Agent, segregated from other funds of such Guarantor, and shall, forthwith upon
receipt by such Guarantor, be turned over to the Administrative Agent in the
exact form received by such Guarantor (duly endorsed by such Guarantor to the
Administrative Agent, if required) to be applied against the Guaranteed
Obligations, whether matured or unmatured, in such order as set forth in the
Credit Agreement.

 

4



--------------------------------------------------------------------------------

SECTION 2.4 Nature of Guaranty.

(a) Each Guarantor agrees that this Guaranty is a continuing, unconditional
guaranty of payment and performance and not of collection, and that its
obligations under this Guaranty shall be primary, absolute and unconditional,
irrespective of, and unaffected by:

(i) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, the Credit Agreement, any other Loan Document, any
Hedge Agreement or any other agreement, document or instrument to which the
Borrower, any Guarantor or any of their respective Subsidiaries or Affiliates is
or may become a party;

(ii) the absence of any action to enforce this Guaranty, the Credit Agreement,
any other Loan Document or Hedge Agreement or the waiver or consent by the
Administrative Agent or any other Secured Party with respect to any of the
provisions of this Guaranty, the Credit Agreement, any other Loan Document or
any Hedge Agreement;

(iii) the existence, value or condition of, or failure to perfect its Lien
against, any security for or other guaranty of the Guaranteed Obligations or any
action, or the absence of any action, by the Administrative Agent or any other
Secured Party in respect of such security or guaranty (including, without
limitation, the release of any such security or guaranty);

(iv) any structural change in, restructuring of or other similar organizational
change of the Borrower, any Guarantor, any other guarantors or any of their
respective Subsidiaries or Affiliates; or

(v) any other action or circumstances which might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor;

it being agreed by each Guarantor that, subject to the first sentence of
Section 2.2, its obligations under this Guaranty shall not be discharged until
the final indefeasible payment and performance, in full, of the Guaranteed
Obligations and the termination of the Commitments.

(b) Each Guarantor represents, warrants and agrees that the Guaranteed
Obligations and its obligations under this Guaranty are not and shall not be
subject to any counterclaims, offsets or defenses of any kind (other than the
defense of payment) against the Administrative Agent, the other Secured Parties
or the Borrower whether now existing or which may arise in the future.

(c) Each Guarantor hereby agrees and acknowledges that the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Guaranty, and all dealings between the Borrower and any of the
Guarantors, on the one hand, and the Administrative Agent and the other Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon this Guaranty.

SECTION 2.5 Waivers. To the extent permitted by Applicable Law, each Guarantor
expressly waives all of the following rights and defenses (and agrees not to
take advantage of or assert any such right or defense):

(a) any rights it may now or in the future have under any statute, or at law or
in equity, or otherwise, to compel the Administrative Agent or any other Secured
Party to proceed

 

5



--------------------------------------------------------------------------------

in respect of the Guaranteed Obligations against the Borrower or any other
Person or against any security for or other guaranty of the payment and
performance of the Guaranteed Obligations before proceeding against, or as a
condition to proceeding against, such Guarantor;

(b) any defense based upon the failure of the Administrative Agent or any other
Secured Party to commence an action in respect of the Guaranteed Obligations
against the Borrower, such Guarantor, any other guarantor or any other Person or
any security for the payment and performance of the Guaranteed Obligations;

(c) any right to insist upon, plead or in any manner whatever claim or take the
benefit or advantage of, any appraisal, valuation, stay, extension, marshalling
of assets or redemption laws, or exemption, whether now or at any time hereafter
in force, which may delay, prevent or otherwise affect the performance by such
Guarantor of its obligations under, or the enforcement by the Administrative
Agent or the other Secured Parties of this Guaranty;

(d) any right of diligence, presentment, demand, protest and notice (except as
specifically required herein or in the other Loan Documents) of whatever kind or
nature with respect to any of the Guaranteed Obligations and waives, to the
fullest extent permitted by Applicable Law, the benefit of all provisions of
Applicable Law which are or might be in conflict with the terms of this
Guaranty; and

(e) any and all right to notice of the creation, renewal, extension or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by the
Administrative Agent or any other Secured Party upon, or acceptance of, this
Guaranty.

Each Guarantor agrees that any notice or directive given at any time to the
Administrative Agent or any other Secured Party which is inconsistent with any
of the foregoing waivers shall be null and void and may be ignored by the
Administrative Agent or such Secured Party, and, in addition, may not be pleaded
or introduced as evidence in any litigation relating to this Guaranty for the
reason that such pleading or introduction would be at variance with the written
terms of this Guaranty, unless the Administrative Agent and the Required Lenders
have specifically agreed otherwise in writing. The foregoing waivers are of the
essence of the transaction contemplated by the Credit Agreement, the other Loan
Documents and the Hedge Agreements and, but for this Guaranty and such waivers,
the Administrative Agent and other Secured Parties would decline to enter into
the Credit Agreement, the other Loan Documents and the Hedge Agreements.

SECTION 2.6 Modification of Loan Documents, etc. Neither the Administrative
Agent nor any other Secured Party shall incur any liability to any Guarantor as
a result of any of the following, and none of the following shall impair or
release this Guaranty or any of the obligations of any Guarantor under this
Guaranty:

(a) any change or extension of the manner, place or terms of payment of, or
renewal or alteration of all or any portion of, the Guaranteed Obligations;

(b) any action under or in respect of the Credit Agreement, any other Loan
Document or any Hedge Agreement in the exercise of any remedy, power or
privilege contained therein or available to any of them at law, in equity or
otherwise, or waiver or refraining from exercising any such remedies, powers or
privileges;

 

6



--------------------------------------------------------------------------------

(c) any amendment to, or modification of, in any manner whatsoever, any Loan
Document or any Hedge Agreement;

(d) any extension or waiver of the time for performance by any Guarantor, any
other guarantor, the Borrower or any other Person of, or compliance with, any
term, covenant or agreement on its part to be performed or observed under a Loan
Document or Hedge Agreement, or waiver of such performance or compliance or
consent to a failure of, or departure from, such performance or compliance;

(e) the taking and holding of security or collateral for the payment of the
Guaranteed Obligations or the sale, exchange, release, disposal of, or other
dealing with, any property pledged, mortgaged or conveyed, or in which the
Administrative Agent or the other Secured Parties have been granted a Lien, to
secure any Indebtedness of any Guarantor, any other guarantor or the Borrower to
the Administrative Agent or the other Secured Parties;

(f) the release of anyone who may be liable in any manner for the payment of any
amounts owed by any Guarantor, any other guarantor or the Borrower to the
Administrative Agent or any other Secured Party;

(g) any modification or termination of the terms of any intercreditor or
subordination agreement pursuant to which claims of other creditors of any
Guarantor, any other guarantor or the Borrower are subordinated to the claims of
the Administrative Agent or any other Secured Party; or

(h) any application of any sums by whomever paid or however realized to any
Guaranteed Obligations owing by any Guarantor, any other guarantor or the
Borrower to the Administrative Agent or any other Secured Party in such manner
as the Administrative Agent or any other Secured Party shall determine in its
reasonable discretion.

SECTION 2.7 Demand by the Administrative Agent. In addition to the terms set
forth in this Article II and in no manner imposing any limitation on such terms,
if all or any portion of the then outstanding Guaranteed Obligations are
declared to be immediately due and payable in accordance with the Credit
Agreement, then the Guarantors shall, upon demand in writing therefor by the
Administrative Agent to the Guarantors, pay all or such portion of the
outstanding Guaranteed Obligations due hereunder then declared due and payable.

SECTION 2.8 Remedies. Upon the occurrence and during the continuance of any
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, enforce against the Guarantors their obligations and liabilities
hereunder and exercise such other rights and remedies as may be available to the
Administrative Agent hereunder, under the Credit Agreement, the other Loan
Documents, or the Hedge Agreements or otherwise.

SECTION 2.9 Benefits of Guaranty. The provisions of this Guaranty are for the
benefit of the Administrative Agent and the other Secured Parties and their
respective permitted

 

7



--------------------------------------------------------------------------------

successors, transferees, endorsees and assigns, and nothing herein contained
shall impair, as between the Borrower, the Administrative Agent and the other
Secured Parties, the obligations of the Borrower under the Loan Documents or the
Hedge Agreements. In the event all or any part of the Guaranteed Obligations are
transferred, endorsed or assigned by the Administrative Agent or any other
Secured Party to any Person or Persons as permitted under the Credit Agreement,
any reference to an “Administrative Agent” or “Secured Party” herein shall be
deemed to refer equally to such Person or Persons.

SECTION 2.10 Termination; Reinstatement.

(a) Subject to clause (c) below, this Guaranty shall remain in full force and
effect until all the Guaranteed Obligations and all the obligations of the
Guarantors shall have been indefeasibly paid in full in cash and the Commitments
terminated.

(b) No payment made by the Borrower, any Guarantor, any other guarantor or any
other Person received or collected by the Administrative Agent or any other
Secured Party from the Borrower, any Guarantor, any other guarantor or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Guaranteed Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the obligations of the Guarantors or any payment received or
collected from such Guarantor in respect of the obligations of the Guarantors),
remain liable for the obligations of the Guarantors up to the maximum liability
of such Guarantor hereunder until the Guaranteed Obligations and all the
obligations of the Guarantors shall have been indefeasibly paid in full in cash
and the Commitments terminated.

(c) Each Guarantor agrees that, if any payment made by the Borrower or any other
Person applied to the Guaranteed Obligations is at any time avoided, annulled,
set aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or is repaid in whole or in part
pursuant to a good faith settlement of a pending or threatened avoidance claim,
or the proceeds of any Collateral are required to be refunded by the
Administrative Agent or any other Secured Party to the Borrower, its estate,
trustee, receiver or any other Person, including, without limitation, any
Guarantor, under any Applicable Law or equitable cause, then, to the extent of
such payment or repayment, each Guarantor’s liability hereunder (and any Lien or
Collateral securing such liability) shall be and remain in full force and
effect, as fully as if such payment had never been made, and, if prior thereto,
this Guaranty shall have been canceled or surrendered (and if any Lien or
Collateral securing such Guarantor’s liability hereunder shall have been
released or terminated by virtue of such cancellation or surrender), this
Guaranty (and such Lien or Collateral) shall be reinstated in full force and
effect, and such prior cancellation or surrender shall not diminish, release,
discharge, impair or otherwise affect the obligations of such Guarantor in
respect of the amount of such payment (or any Lien or Collateral securing such
obligation).

SECTION 2.11 Payments. Any payments by the Guarantors shall be made to the
Administrative Agent, to be credited and applied to the Guaranteed Obligations
in accordance with Section 12.4 of the Credit Agreement, in immediately
available Dollars to an account designated by the Administrative Agent or at the
Administrative Agent’s Office or at any other address that may be specified in
writing from time to time by the Administrative Agent.

 

8



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the other Secured Parties to enter into
the Loan Documents and Hedge Agreements and to make any Extensions of Credit,
each Guarantor hereby represents and warrants that each representation and
warranty contained in Article VII of the Credit Agreement relating to such
Guarantor is true and correct as if made by such Guarantor herein.

ARTICLE IV

MISCELLANEOUS

SECTION 4.1 Notices. All notices and communications hereunder shall be given to
the addresses and otherwise made in accordance with Section 14.1 of the Credit
Agreement; provided that notices and communications to the Guarantors shall be
directed to the Guarantors at the address of the Borrower set forth in
Section 14.1 of the Credit Agreement.

SECTION 4.2 Amendments, Waivers and Consents. None of the terms or provisions of
this Guaranty may be waived, amended, supplemented or otherwise modified, nor
any consent be given, except in accordance with Section 14.2 of the Credit
Agreement.

SECTION 4.3 Expenses; Indemnification; Waiver of Consequential Damages, etc.

(a) The Guarantors shall, jointly and severally, pay all out-of-pocket expenses
(including, without limitation, attorney’s fees and expenses) incurred by the
Administrative Agent and each other Secured Party to the extent the Borrower
would be required to do so pursuant to Section 14.3 of the Credit Agreement.

(b) The Guarantors shall, jointly and severally, pay and indemnify each
Recipient against Indemnified Taxes to the extent the Borrower would be required
to do so pursuant to Section 5.11 of the Credit Agreement.

(c) The Guarantors shall, jointly and severally, indemnify each Indemnitee to
the extent the Borrower would be required to do so pursuant to Section 14.3 of
the Credit Agreement.

(d) Notwithstanding anything to the contrary contained in this Guaranty, to the
fullest extent permitted by Applicable Law, each Guarantor agrees that it shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Guaranty, any other Loan Document, or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.

 

9



--------------------------------------------------------------------------------

(e) No Indemnitee referred to in Section 4.3(c) shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Guaranty, the other
Loan Documents or the transactions contemplated hereby or thereby.

(f) All amounts due under Sections 4.3(a) and (c) shall be payable promptly
after demand therefor.

SECTION 4.4 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Secured Party and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by Applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Secured Party or
any such Affiliate to or for the credit or the account of any Guarantor against
any and all of the obligations of such Guarantor now or hereafter existing under
this Guaranty, any other Loan Document or any Hedge Agreement to such Secured
Party, irrespective of whether or not such Secured Party shall have made any
demand under this Guaranty, any other Loan Document or any Hedge Agreement and
although such obligations of such Guarantor may be contingent or unmatured or
are owed to a branch or office of such Secured Party different from the branch
or office holding such deposit or obligated on such indebtedness. The rights of
each Secured Party and its Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Secured
Party or its Affiliates may have. Each Secured Party agrees to notify such
Guarantor and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

SECTION 4.5 Governing Law; Jurisdiction; Venue; Service of Process.

(a) Governing Law. This Guaranty shall be governed by, and construed in
accordance with, the laws of the State of New York, without reference to the
conflicts of law principles thereof (other than New York General Obligations Law
Section 5-1401).

(b) Submission to Jurisdiction. Each Guarantor irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the Supreme Court of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Guaranty or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by Applicable Law, in such federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Guaranty or in any other Loan Document shall affect any right that the
Administrative Agent or any other Secured Party may otherwise have to bring any
action or proceeding relating to this Guaranty or any other Loan Document
against any Guarantor or its properties in the courts of any jurisdiction.

 

10



--------------------------------------------------------------------------------

(c) Waiver of Venue. Each Guarantor irrevocably and unconditionally waives, to
the fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Guaranty or any other Loan Document in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by Applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 14.1 of the Credit
Agreement. Nothing in this Guaranty will affect the right of any party hereto to
serve process in any other manner permitted by Applicable Law.

SECTION 4.6 Waiver of Jury Trial.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 4.7 Injunctive Relief; Punitive Damages.

(a) Each Guarantor recognizes that, in the event such Guarantor fails to
perform, observe or discharge any of its obligations or liabilities under this
Guaranty or any other Loan Document, any remedy of law may prove to be
inadequate relief to the Administrative Agent and the other Secured Parties.
Therefore, each Guarantor agrees that the Administrative Agent and the other
Secured Parties, at the option of the Administrative Agent and the other Secured
Parties, shall be entitled to seek temporary and permanent injunctive relief in
any such case without the necessity of proving actual damages.

(b) The Administrative Agent, the other Secured Parties and each Guarantor
hereby agree that no such Person shall have a remedy of punitive or exemplary
damages against any other party to a Loan Document and each such Person hereby
waives any right or claim to punitive or exemplary damages that such Person may
now have or may arise in the future in connection with any Dispute, whether such
Dispute is resolved through arbitration or judicially.

SECTION 4.8 No Waiver by Course of Conduct, Cumulative Remedies. Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written

 

11



--------------------------------------------------------------------------------

instrument pursuant to Section 4.2), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No delay or failure to take action on the part of
the Administrative Agent or any other Secured Party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise of any such right, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. A waiver by the Administrative Agent or any other
Secured Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Administrative Agent or such
Secured Party would otherwise have on any future occasion. The enumeration of
the rights and remedies of the Administrative Agent and the other Secured
Parties set forth in this Guaranty is not intended to be exhaustive and the
exercise by the Administrative Agent and the other Secured Parties of any right
or remedy shall not preclude the exercise of any other rights or remedies, all
of which shall be cumulative, and shall be in addition to any other right or
remedy given hereunder or under the other Loan Documents or that may now or
hereafter exist at law or in equity or by suit or otherwise.

SECTION 4.9 Successors and Assigns. The provisions of this Guaranty shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns; except that no Guarantor may assign or
otherwise transfer any of its rights or obligations under this Guaranty without
the prior written consent of the Administrative Agent and the other Secured
Parties (in accordance with the Credit Agreement).

SECTION 4.10 All Powers Coupled With Interest. All powers of attorney and other
authorizations granted to the Secured Parties, the Administrative Agent and any
Persons designated by the Administrative Agent or any other Secured Party
pursuant to any provisions of this Guaranty or any of the other Loan Documents
shall be deemed coupled with an interest and shall be irrevocable so long as any
of the Guaranteed Obligations remain unpaid or unsatisfied, any of the
Commitments remain in effect or the Credit Facility has not been terminated.

SECTION 4.11 Survival of Indemnities. Notwithstanding any termination of this
Guaranty, the indemnities to which the Administrative Agent and the other
Secured Parties are entitled under the provisions of Section 4.3 and any other
provision of this Guaranty and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the other
Secured Parties against events arising after such termination as well as before.

SECTION 4.12 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Guaranty are for convenience
only, and neither limit nor amplify the provisions of this Guaranty.

SECTION 4.13 Severability of Provisions. Any provision of this Guaranty or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

12



--------------------------------------------------------------------------------

SECTION 4.14 Counterparts. This Guaranty may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Guaranty or any document or instrument delivered in
connection herewith by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Guaranty or
such other document or instrument, as applicable.

SECTION 4.15 Integration. This Guaranty, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Guaranty and those of any other Loan Document, the provisions of the Credit
Agreement shall control, if applicable. In the event of any such conflict with
respect to which the provisions of the Credit Agreement are not applicable, the
provisions of this Guaranty shall control. The parties acknowledge and agree
that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the other Secured Parties in any other Loan Document
shall not be deemed a conflict with this Guaranty.

SECTION 4.16 Advice of Counsel, No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Guaranty with
its counsel. The parties hereto have participated jointly in the negotiation and
drafting of this Guaranty. In the event an ambiguity or question of intent or
interpretation arises, this Guaranty shall be construed as if drafted jointly by
the parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Guaranty.

SECTION 4.17 Acknowledgements. Each Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Guaranty and the other Loan Documents to which it is a party;

(b) it has received a copy of the Credit Agreement and has reviewed and
understands the same;

(c) neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Guarantor arising out of or in
connection with this Guaranty or any of the other Loan Documents, and the
relationship between the Guarantors, on the one hand, and the Administrative
Agent and the other Secured Parties, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor; and

(d) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby or thereby
among the Secured Parties or among the Guarantors and the Secured Parties.

SECTION 4.18 Releases. At such time as the Guaranteed Obligations shall have
been indefeasibly paid in full in cash and the Commitments have been terminated,
this Guaranty and all obligations (other than those expressly stated to survive
such termination or as may be reinstated after such termination) of the
Administrative Agent and each Guarantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party.

 

13



--------------------------------------------------------------------------------

SECTION 4.19 Additional Guarantors. Each Subsidiary of the Borrower that is
required to become a party to this Guaranty pursuant to Section 9.10 of the
Credit Agreement shall become a Guarantor for all purposes of this Guaranty upon
execution and delivery by such Subsidiary of a supplement in form and substance
reasonably satisfactory to the Administrative Agent.

SECTION 4.20 Secured Parties. Each Secured Party not a party to the Credit
Agreement who obtains the benefit of this Guaranty shall be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of the Credit Agreement, and that with respect to the actions and
omissions of the Administrative Agent hereunder or otherwise relating hereto
that do or may affect such Secured Party, the Administrative Agent and each of
its Affiliates shall be entitled to all the rights, benefits and immunities
conferred under Article XIII of the Credit Agreement.

SECTION 4.21 Keepwell. Each Qualified ECP Guarantor (as defined below) hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide such funds and other support as may be needed from time to time by each
other Credit Party to honor all of its obligations under this Guaranty and the
other Loan Documents in respect of Swap Obligations (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section, or otherwise under this Guaranty or any
other Loan Document, voidable under Debtor Relief Laws and not for any greater
amount). Subject to Section 2.10, the obligations of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until all of
the Guaranteed Obligations and all the obligations of the Guarantors shall have
been paid in full in cash and the Commitments terminated. Each Qualified ECP
Guarantor intends that this Section constitute, and this Section shall be deemed
to constitute, a “keepwell, support or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act. For purposes of this Section, “Qualified ECP Guarantor” means, in
respect of any Swap Obligation, each Credit Party that has total assets
exceeding $10,000,000 at the time the relevant guarantee or grant of the
relevant security interest becomes effective with respect to such Swap
Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

[Signature Pages to Follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Guarantors has executed and delivered this
Guaranty by their duly authorized officers, all as of the day and year first
above written.

 

EWI HOLDINGS, INC., as Guarantor By:  

/s/ Jerry N. Ulrich

Name:  

Jerry N. Ulrich

Title:  

Treasurer

CARDPOOL, INC., as Guarantor By:  

/s/ Jerry N. Ulrich

Name:  

Jerry N. Ulrich

Title:  

CFO

BLACKHAWK NETWORK, INC., as Guarantor By:  

/s/ Jerry N. Ulrich

Name:  

Jerry N. Ulrich

Title:  

CFO & CAO

BLACKHAWK NETWORK CALIFORNIA, INC., as Guarantor By:  

/s/ Jerry N. Ulrich

Name:  

Jerry N. Ulrich

Title:  

CFO & CAO

[Blackhawk Subsidiary Guaranty Agreement]



--------------------------------------------------------------------------------

Acknowledged by the Administrative Agent as of the day and year first written
above: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent By:  

/s/ Brian Buck

Name:  

Brian Buck

Title:  

Director

[Blackhawk Subsidiary Guaranty Agreement]